           Case 1:21-cv-04300-LTS Document 6 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSE RODRIGUEZ,

                                 Plaintiff,
                                                                 1:21-CV-4300 (LTS)
                     -against-
                                                                 CIVIL JUDGMENT
 UNITED STATES OF AMERICA, et al.,

                                 Defendants.

       Pursuant to the order issued July 26, 2021, dismissing this action without prejudice,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice for Plaintiff’s failure to submit a completed prisoner authorization for this court or pay

the $402 in relevant fees. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    July 26, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
